Richardson, J.
dissenting. I concur in the decision of the two successive City Judges, excluding the testimony of the police officer W. N. Wallace, as incompetent, on the ground of his practical self interest in the conviction of the defendant Weikman. His release of his share of the penalty to the City, was the release of nothing. For by the ordinance the marshall has no part, where he convicts upon his own evidence. But in order still to get a part of the penalty under the ordinance which gives one half to any one who shall prosecute to conviction, the marshal lodged his own information and knowledge. That is, his position and legal right of prosecuting Weikman, he lodges this with the City Council, not in his own name but in the name of one Dill. For what purpose and why ? To make Dill pass as the prosecutor, and of course get one half of the penalty. How and why'? By the conviction of Weik-man upon the oath of that very marshal Wallace. Wallace is thus to appear as a witness recognized by the prosecutor Dill, and of course disinterested and involuntary. The conviction follows, and Dill draws one half the penalty, to divide it with marshal Wallace, by the agreement known but to themselves. Now is it not plain, that the release of Wallace is merely colorable, without the release of his substitute Dill? Let it be assumed that under so collusive a contract, Dill will never be able to touch any part of the penalty, which may be likely enough ; still the immediate parties to it, Dill and Wallace, must be judged of under it, and as if it were a good and legal effective contract. The bias upon thejr minds is the same.
The objection, therefore, to the evidence, of Wallace, is *244even stronger than that held inadmissible in the case cited by the Judge, McVeaugh vs. Good, (1 Dallas, 62.) Because here was a positive agreement to divide the money to be obtained; and secondly, as justly observed by the Judge, “such agreements are corrupt”. Unless I misunderstand the case, it is palpably corrupt. D. lends his name in order to a get a certain percentage, contingent upon the conviction expected to follow W’s. oath. And Wallace is to get the balance, in virtue of his own transfer of the prosecution to Dill, and under Dill’s name.